  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 1 of 25 PageID #:299

                                                                                 ETL'ED
rNf[KE                                                                              ocl 3t [0fg
                            UNITED STATES DISTRICT COURT
 ocl   3 0 201s
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
                                                                       fl   ffii:r ti:l-""' llijl,l
                                                                                                    ;i,L,j xTi
UNITED STATES OF            AMERICA             )
                                                )   No.    78 CR 262
       v.                                       )
                                                ) Violations: Title
                                                               18, United States
KISHAN MODUGUMUDI,                       ) Code, Sections 37L,1546, 1591(a), and
alkla "Sreeraj Chennuppati," "Raju," and ) (o)(1), and 1594(c); Title 8, United
C}IANDRA KAI,A PURNIMA                   ) States Code, Section 1328
MODUGUMUDI,
alkla "Vebha," "Vebha Jayam," "Vibha
Jayam"
                                                                  JUDGE KENDALL
                                        COUNT       ONE       MAGISTRATE JUDGE COX

       The SPECIAL JANUARY 2019 GRAND JURY charges:

        1.        At times material to this second superseding indictment:

                  a.    DefendantKISHANMODUGUMUDI, alkla"sreeraj

Chennuppati," and "Raju," was a citizen of India.

                  b.    Defendant CHANDRA KALA PURNIMA MODUGUMUDI, akla

"Vebha," "Vebha Jayam," and "Vibha Jayam," was a citizen of India.

                  c.    Victims A, B, C, D, E, F, G, H and I were citizens of India.

                  d.    Defendants KISHAN MODUGUMUDI and CHANDRA KALA

PURNIMA MODUGUMUDI were husband and wife.

                  e.    Defendants KISHAN MODUGUMUDI and CHANDRA KALA

PURNIMA MODUGUMUDI resided at an apartment building located on Belden

Avenue      in   Chicago, Illinois ("the Belden Residence"). Defendants were renters of
     Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 2 of 25 PageID #:300




three separate apartments inside the Belden Residence. The units were known to

be "1E," "1'W'," and "Basement West."

                                        CONSPIRACY

          2.    Beginning in or around March 20LG and continuing through on or about

January 23, 2018,        in the Northern District of Illinois,     Eastern Division, and

elsewhere, defendants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI did knowingly and willfully combine, confederate, conspire and

agree     with one another and others known and unknown to the grand jury                to

knowingly import, keep, maintain, control, support, employ and harbor victims,

including Victims A, B, C, D, E, F, G, H and I in the United States for the purpose of

prostitution, as prohibited by Title 8, United States Code, Section 1328.



         3.     Defendants KISHAN MODUGUMUDI                    and CHANDRA KALA
PURNIMA MODUGUMUDI conspired to bring Indian women into the United States

to    engage   in prostitution in    Chicago, Illinois, and elsewhere,    for purposes of
d   efend.ants' financial gain.

                     MANNER AND MEANS OF THE CONSPIRACY

         4.     It was part   of the conspiracy that the conspirators recruited and enticed

Ind.ian women to come to the United States from India for purposes of prostitution.

         5.     It was further part of the conspiracy that the conspirators   provid.ed the

victims with fraudulent documents, including documents falsely stating the victims

were to be honored at various Indian cultural events, in order for the victims to obtain
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 3 of 25 PageID #:301




a visa from the United States government and for victims to show Customs and

Border Protection officers for admission to the United States.

          6.   It   was further part of the conspiracy that the conspirators purchased

airline tickets for the victims to travel from India to the United States.

          7.   It was further part   of the conspiracy that the conspirators harbored the

victims in various locations, including but not limited. to residences located in

Chicago, Illinois, controlled by the conspirators, as well as hotel rooms in other U.S.

cities.

          8.   It was further part of the conspiracy that the conspirators transported
or caused to be transported the victims to locations in the United States for the

purpose of the victims engaging in commercial sex acts with customers who paid. for

those acts.

          9.   It was further part of the conspiracy that, at times, defendant
CHANDRA KALA PURNIMA MODUGUMUDI travelled with the victims to meet

with customers and collected money from the customers for the commercial sex acts

that were to take place with the victims.

          10. It    was further part of the conspiracy that while the conspirators

harbored the victims, the conspirators arranged for the victims              to   engage in

prostitution in Chicago, Illinois and elsewhere for the conspirators' own financial

benefi.t. Many victims performed. commercial sex acts        with numerous        customers

during their harboring by the conspirators.
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 4 of 25 PageID #:302




       11. It was further part of the conspiracy that defendant CIIANDRA KALA
PURNIMA MODUGUMUDI kept ledgers detailing the number of commercial sex

acts performed by the victims and payments received.

                                    OVERT ACTS

       L2.   In furtherance of the conspiracy, and to accomptish the objectives of the

conspiracy, defendants KISIIAN MODUGUMUDI and CIIANDRA KALA PURNIMA

MODUGUMUDI committed one or more overt acts in the Northern District of Illinois

and elsewhere, which overt acts included the following:

                                          Victim A
             a.     On or about       September    17, 2017, defendant      KISHAN

MODUGUMUDI sent Victim A a fraudulent document in order for Victim A to obtain

a United States visa to visit the United States.

             b.     InoraroundOctober 20IT,defendantsKISHANMODUGUMUDI

and CHANDRA       KAIA PURMMA MODUGUMUDI purchased an airline ticket for
Victim A to travel from India to the United States, knowing that she would be caused

to engage in prostitution.

             c.     In or around October 2017, defendant KISIIAN MODUGUMUDI

met Victim A at O'Hare International Airport and transported Victim A to the Belden

Residence.

             d.     Between in or around October 20L7 and in or around November

2017, defendant CHANDRA KALA PURNIMA MODUGUMUDI solicited and



                                          4
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 5 of 25 PageID #:303




communicated with customers for the purpose of arranging commercial sex acts with

Victim A.

              e.    Between in or around October 2017 and in or around November

2017, defendant CIIANDRA KALA PURNIMA MODUGUMUDI purchased domestic

airline tickets for Victim A to travel between Chicago, Illinois, and other U.S. cities,

including New York, New York and Dallas, Texas, knowing that Victim A would be

caused to engage in prostitution.

                    Between in or around October 20L7 and in or around November

2017, defendant CHANDRA KALA PURNIMA MODUGUMUDI rented, or caused to

be rented, hotel rooms for the purpose of Victim A engaging     in commercial sex acts
with customers arranged by CIIANDRA KALA PURNIMA MODUGUMUDI.

              g.    Between in or around October 20L7 and in or around November

2017, defendants KISIIAN MODUGUMUDI and CIIANDRA KALA PURNIMA

MODUGUMUDI harbored Victim A at the Belden residence knowing that she would

be caused. to engage in prostitution.

              h.    Between in or around October 2017 and in or around November

20L7 ,   defendant CHANDRA    KAIA PURNIMA MODUGUMUDI communicated with
Victim A regarding the status of the individual encounters Victim A had with

customers who purchased commercial sex acts with Victim A.

              i.    Between in or around October 2017 and in or around November

2Ol7 , defendant CHANDRA. KALA PURNIMA MODUGUMUDI met                  with customers

to collect money as payment for commercial sex acts with Victim A.
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 6 of 25 PageID #:304




             j.     On or about November 7, 2077, defendant CIIANDRA KALA

PURNIMA MODUGUMUDI collected approximately 91,000 from a customer                  as

payment for a commercial sex act with Victim A.

             k.     Defendant CHANDRA KALA PURNIMA MODUGUMUDI

informed the customer there were rules he needed to follow before meeting with

Victim A including: (1) the customer could not tell Victim A how much he paid

CIIANDRA KAI"A PURNIMA MODUGUMUDI; (2) the customer could not ask

Victim A for her cell phone number; and (3) the customer could not physically abuse

Victim A during their encounter.

             t.     Between in or around october 2017 and in or around November

2017, defendant CHANDRA KALA PURNIMA MODUGUMUDI kept ledgers

detailing the number of commercial sex acts performed by Victim A with individual

clients and payments received from the customers for the commercial sex acts.

                                      Victim B
             m. On or about February 14, 2017, defendant KISHAN
MODUGUMUDI sent Victim B a fraudulent document in order for Victim B to obtain

a United States visa to visit the United States.

             n.     In or around June    2017, defendant KISHAN MODUGUMUDI

purchased an airline ticket for Victim B to travel from India to the United States,

knowing that she would be caused to engage in prostitution.

             o.     In or around.   December 2O!7, defendant CHANDRA KALA

PURNIMA MODUGUMUDI purchased an airline ticket for Victim B to travel from

                                           6
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 7 of 25 PageID #:305




India to the United States, knowing that she would be caused to engage in
prostitution.

                p.   Between in or around February 2017 and in or around January

20L8, defendants KISHAN MODUGUMUDI and CIIANDRA KALA PURNIMA

MODUGUMUDI solicited and communicated with customers for purposes of

arranging commercial sex acts with Victim B.

                q.   Between in or around February 2017 and in or around January

2018, defendant KISHAN MODUGUMUDI purchased a domestic airline ticket for

Victim B to travel from Dallas, Texas, to Chicago, Illinois, knowing that Victim B

would be caused to engage in prostitution.

                r.   Between   in or   around"   March 2017, d.efendant KISHAI{
MODUGUMUDI rented, or caused to be rented, a hotel room for the purpose of Victim

B engaging in a commercial sex act with a customer arranged for by       defendant

CIIANDRA KAI,A PURNIMA MODUGUMUDI.

                s.   Between in or around February 2017 and in or around January

2018, defend.ants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI harbored. Victim B at the Belden residence knowing that she would

be caused to engage in prostitution.

                t.   Between in or around May 20L7 and in or around January 2018,

CHANDRA KALA PURNIMA MODUGUMUDI kept ledgers detailing the number of

commercial sex acts performed by Victim B with individual clients and payments

received from the customers for the commercial sex acts.
   Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 8 of 25 PageID #:306




             u.     In or around January 2018, KISHAN MODUGUMUDI
transported Victim B from the Belden Residence to O'Hare International Airport for

Victim B's return flight to India.

                                     Victim    C

             v.     In or around September 2017, defendant                  KISHAN

MODUGUMUDI sent Victim C a travel itinerary detailing her flight from India to

the United States, knowing that she would be caused to engage in prostitution.

             w.     Between in or around September 2017 and in or around December

2017, defendants KISIIAN MODUGUMUDI and CIIANDRA                  KAIA PURNIMA
MODUGUMUDI solicited and communicated with customers for the purpose of

arranging commercial sex acts with Victim C.

             x.     Between in or around September 20L7 and in or around December

2017, defendants KISHAN MODUGUMUDI and CIIANDRA                   KAIA PURNIMA
MODUGUMUDI purchased domestic airline tickets for Victim C to travel between

Chicago, Illinois and other U.S. cities, including New York, New York; Dallas, Texas;

Harrisburg, Pennsylvania; and Washington, D.C., knowing that Victim C would be

caused to engage in prostitution.

             y.    Between in or around September 2017 and in or around December

2017, defendants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI rented, or caused to be rented, hotel rooms for the purpose of Victim

C engaging in commercial sex acts with customers arranged for by KISHAN
MODUGUMUDI and CHANDRA KALA PURNIMA MODUGUMUDI.
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 9 of 25 PageID #:307




             z.    Between in or around September 2017 and in or around December

2017, defend.ants KISHAN MODUGUMUDI              and CIIANDRA KALA PURNIMA
MODUGUMUDI harbored Victim C at a residence in Chicago, Illinois, knowing that

she would be caused to engage in prostitution.

             aa.   Between in or around November 2077 and in or around December

2017, defendant CHANDRA KALA PURNIMA MODUGUMUDI communicated                    with
Victim C regarding the status of the individual encounters Victim C had with

customers who purchased commercial sex acts with Victim C.

             bb.   InoraroundOctober 20LT,defendantsKISHANMODUGUMUDI

and CHANDRA KAIA PURNIMA MODUGUMUDI threatened a customer with

exposure   if he did not pay KISEIAN MODUGUMUDI and CHANDRA KALA
PURNIMA MODUGUMUDI $6,000 they claimed the customer owed for commercial

sex acts with Victim C.

             cc.   Between in or around September 2017 and in or around December

20L7, defendant CIIANDRA KALA PURNIMA MODUGUMUDI provided Victim C

with condoms for use during the commercial sex acts arranged for Victim   C.

             dd.   Between in or around September 20L7 and in or around December

2017, defendant CHANDRA KALA PURNIMA MODUGUMUDI kept ledgers

detailing the number of commercial sex acts performed by Victim C with individual

clients and payments received from the customers for the commercial sex acts.
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 10 of 25 PageID #:308




                                        Victim D
                ee.     Between in or around November 20LG and in or around January

2018, defendants KISIIAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI solicited and communicated with customers for the purpose of

arranging commercial sex acts with Victim D.

                ff.     Between in or around November 2016 and in or around January

2018, defendants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI purchased domestic airline tickets for Victim D to travel between

Chicago, Illinois and other U.S. cities, including Houston, Texas; Dallas, Texas; and

New York, New York; knowing that Victim D would be caused to engage in

prostitution.

                gg.     Between in or around November zOtG and in or around January

2018, defendants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI rented, or caused to be rented, hotel rooms for the purpose of Victim

D engaging in         commercial sex acts with customers arranged for by KISHAN

MODUGUMUDI and CHANDRA KAIA PURNIMA MODUGUMUDI.

                hh.     Between in or around November 20tG and in or around January

20L8, defendants KISEIAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI harbored Victim D at the Belden residence knowing that she would

be caused to engage in prostitution.

                tr.     Between   in or around January   2018, defendant CHANDRA

KALA PURNIMA MODUGUMUDI communicated with Victim D regarding the
                                           10
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 11 of 25 PageID #:309




status of the individual encounters Victim D had with customers who purchased

commercial sex acts with Victim D.

                jj.   Between in or around November 2016 and in or around January

20L8, defendant CHANDRA KALA PURNIMA MODUGUMUDI met with customers

to collect money as payment for commercial sex acts with Victim D.

                kk. In or around January      2017, defendant CIIANDRA KAIA

PURNIMA MODUGUMUDI collected approximately $3,000 from a customer at a

hotel in Sugar Land, Texas, as payment for a commercial sex act with Victim D.

                11. In or around November      20L6, defendant CHANDRA. KALA

PURNIMA MODUGUMUDI collected approximately $2,400 from a customer at                 a

hotel in Ellicott City, Maryland, as payment for a commercial sex act with Victim D.

                mm. Between in or around June 2017 and on or about January         23,

2018, defendant CHANDRA KALA PURNIMA MODUGUMUDI kept ledgers

detailing the number of commercial sex acts performed by Victim D with individual

clients and payments received from the customers for the commercial sex acts.

                nn. In or around January 2018, defendant         CIIANDRA KALA

PURNIMA MODUGUMUDI purchased an airline ticket for Victim D to travel from

India to the United States, knowing that she would. be        caused.   to   engage in

prostitution.




                                         11
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 12 of 25 PageID #:310




                                      Victim E
             oo.    On or about May 1, 2017, defendant KISHAN MODUGUMUDI

sent Victim E a fraudulent document in order for Victim E to obtain a United States

visa to visit the United States.

             pp. In or around May 20L7, defendant         KISHAN MODUGUMUDI

sent Victim E a boarding pass ticket for Victim E's travel from India to the United

States, knowing that she would be caused to engage in prostitution.

             qq.    Between   in or around May 2017 and in or around July 2017,
defendants KISHAN MODUGUMUDI                   and CHANDRA KALA            PURNIMA

MODUGUMUDI solicited and communicated with customers for the purpose of

arranging commercial sex acts with Victim E.

             rr.    Between   in or around May 2017 and in or around July 2017,
defendant CHANDRA KALA PURNIMA MODUGUMUDI purchased a domestic

airline ticket for Victim E to travel from Dallas, Texas to Chicago, Illinois, knowing

that she would be caused to engage in prostitution.

             ss.    Between   in or around May    2OL7 and   in or around JuIy 2017,
defendant CHANDRA       KAIA PURNIMA MODUGUMUDI rented, or               caused to be

rented, hotel rooms for the purpose of Victim E engaging in commercial sex acts with

customers.

             tt.    Between   in or around May   2OL7 and    in or around July   2017,

defendants KISHAN MODUGUMUDI                   and CHANDRA KALA PURNIMA


                                          t2
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 13 of 25 PageID #:311




MODUGUMUDI harbored Victim E at the Belden residence knowing that she would

be caused to engage in prostitution.

              uu.   Between    in or around May 20L7 and in or around J:uly 2017,
defendant CHANDRA KALA PURNIMA MODUGUMUDI kept ledgers detailing the

number of commercial sex acts performed by Victim E with individual clients and

payments received from the customers for the commercial sex acts.

                                       Victim F
             w.     In or around JuIy   2017, defendant KISHAN MODUGUMUDI

sent Victim F a fraudulent document in order for Victim A to obtain a United States

visa to visit the United States.

             ww. In or around July 2017, defendant      KISHAN MODUGUMUDI

purchased an airline ticket for Victim F to travel from India to the United States,

knowing that she would be caused to engage in prostitution.

             xx.    Between in or around July 2017 and in or around August 20L7,

defendants KISHAN MODUGUMUDI                   and CHANDRA KALA         PURNIMA

MODUGUMUDI solicited and communicated with customers for the purpose of

arranging commercial sex acts with Victim F.

             yy.    Between in or around July 2017 and in or around August 20L7,

defendants KISHAN MODUGUMUDI                   and CHANDRA KALA PURNIMA
MODUGUMUDI harbored. Victim F at the Belden residence knowing that she would.

be caused to engage in prostitution.



                                          13
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 14 of 25 PageID #:312




             zz.    Between   in or around JuIy 2017 and in or around August 2077,

defendants KISHAN MODUGUMUDI                   and CHANDRA KALA            PURNIMA

MODUGUMUDI rented, or caused to be rented, hotel rooms for the purpose of Victim

F engaging in    commercial sex acts with customers arranged for by KISHAN

MODUGUMUDI and CTIANDRA KALA PURNIMA MODUGUMUDI.

             aaa.   Between in or around July 2017 and in or around August 2017,

defendant CHANDRA KALA PURNIMA MODUGUMUDI met                       with customers to
collect money as payment for commercial sex acts with Victim F.

             bbb.   Between   in or around   JuLy 2017 and   in or around August 2017,

defendant CHANDRA       KAIA PURNIMA MODUGUMUDI kept ledgers detailing the

number of commercial sex acts performed by Victim F with individ.ual clients and

payments received from the customers for the commercial sex acts.

                                       Victim    G

             ccc. In or around May 2017, defendant           KISHAN MODUGUMUDI

sent Victim G a fraudulent document in order for Victim G to obtain a United States

visa to visit the United States.

             ddd. In or around May 2017, defendant KISHAN MODUGUMUDI
facilitated the purchase of an airline ticket for Victim G to travel from India to the

United States, knowing that she would. be caused. to engage in prostitution.

             eee. In or around May 2017, defendants KISHAN MODUGUMUDI
and CHANDRA KALA PURNIMA MODUGUMUDI solicited and communicated with

customers for the purpose of arranging commercial sex acts with Victim G.

                                          t4
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 15 of 25 PageID #:313




                ftt. In or around May 2017, defendants KISHAN MODUGUMUDI
and CHANDRA KALA PURNIMA MODUGUMUDI harbored Victim G at various

hotels and the Belden residence knowing that she would be caused to engage in

prostitution;

                                          Victim H
                ggg. In or around June     2017, defendant KISHAN MODUGUMUDI

sent Victim H a fraudulent document in order for Victim H to obtain a United States

visa to visit the United States.

                hhh. In or around June     2017, defendant KISHAN MODUGUMUDI

purchased an airline ticket for Victim H to travel from India to the United States,

knowing that she would be caused to engage in prostitution.

                iii.   In or around June 2017, defendants KISHAN MODUGUMUDI
and CHANDRA. KALA PURNIMA MODUGUMUDI harbored Victim H at the Be1den

residence for the purpose of causing Victim H to engage in prostitution;

                                           Victim I
                jjj.   In or around March 20L6, defendant KISHAN MODUGUMUDI
sent Victim   I a fraudulent   document in order for Victim   I to obtain   a United States

visa to visit the United States.

                kkk. In or around March    2016, defendant    KISIIAN MODUGUMUDI
facilitated the purchase of an airline ticket for Victim   I to travel from India to the
United States, knowing that she would. be caused to engage in prostitution.



                                            l5
    Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 16 of 25 PageID #:314




               111.   Between       in or around March 2016 and in or around September
2016, defendants KISHAN MODUGUMUDI and CHANDRA KALA PURNIMA

MODUGUMUDI solicited and communicated with customers for the purpose of

arranging commercial sex acts with Victim I.

               mmm. Between in or around March 20tG and in or around June 2016,

defendants KISIIAN MODUGUMUDI and                        CHANDRA      KAIA    PURNIMA

MODUGUMUDI harbored Victim I at the Belden residence knowing that she would

be caused to engage in prostitution.

               nnn.   Between   in or around March 2016 and in or around June 20t6,

defendants KISHAN MODUGUMUDI                        and CHANDRA KAIA          PURNIMA

MODUGUMUDI rented, or caused to be rented, hotel rooms for the puqpose of Victim

I   engaging   in   commercial sex acts with customers arranged for          by KISHAN
MODUGUMUDI and CHANDRA KALA PURNIMA MODUGUMUDI.

               ooo.   Between   in or around March     20LG and   in or around June 20L6,

defendant CHANDRA          KAIA PURNIMA MODUGUMUDI met with customers to
collect money as payment for commercial sex acts with Victim I.

        All in violation of Title   18, United States Code, Section 371.




                                               t6
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 17 of 25 PageID #:315




                           COUNTS TWO throueh TWELVE

         The SPECIAL JANUARY 2019 GRAND JURY further charges:

         On or about the dates identified below as to each count, at Chicago, in the

Northern District of lllinois, Eastern Division, and elsewhere,

                                 KISHAN MODUGUMUDI,
                           alkl a "Sreeraj Chennuppati," "Raju,"
                                         and
                    CHANDRA KALA PURNIMA MODUGUMUDI,
                        alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

d.efendants herein, did directly and indirectly import into the United States the alien

victim identified below, for the purpose of prostitution and other immoral purposes:

 COUNT                 DATES                     YICTIM
              In or around October 2017
     2        and continuing through in            A
              or around November 2017
              In or around Jvne 2077
     3        and continuing through in            B
              or around November 2017
              In or around December
              2017 andcontinuing
     4                                             B
              through in or around
              Januarv 2018
              In or around September
              2017 and continuing
     5                                             C
              through in or around
              December 2017
              In or around November
              2016 and continuing
     6                                             D
              through in or around
              Januarv 2017
              In or around January 201 8
     7        and continuing through on            D
              or about January 23,2018




                                            l7
Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 18 of 25 PageID #:316




             In or aronndMay 2017
  8          and continuing through in            E
             oraround July2017
             In or around July 2017
  9          and continuing through in            F
             or around August 2017

             ln or aroundMay 2017
  10                                              G


             In or around June 2017
  11                                              H

             In or around March
             2016 and continuing
  t2                                               I
             through in or around June
             20t6


       AII in violation of Title 8, United States Code, Section 1328.
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 19 of 25 PageID #:317




                                COUNT THIRTEEN
                          ,
      The SPECIAL JANUARY 2019 GRA.ND JURY further charges:

      On or about February 16, 2018, at Chicago, in the Northern District of Illinois,

Eastern Division,

                              KISHAN MODUGUMUDI,
                        alkl a "Sreeraj Chennuppati," "Raju,"

defendant herein, did knowingly possess a counterfeit Permanent Resident Card as

evidence of authorized stay or employment in the United States, which the defendant

knew to be forged, counterfeited, altered, falsely made, and unlawfully obtained;

      In violation of Title 18, United States Code, Section 1b46(a).




                                         t9
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 20 of 25 PageID #:318




                                COUNT FOURTEEN

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      In or around March 20LG and continuing through in or around January 2018,

at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                              KISHAN MODUGUMUDI,
                         akl a "Sreeraj Chennuppati," "Raju,"
                                         and
                   CHANDRA KAI"A PURNIMA MODUGUMUDI,
                 alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein, conspired with each other and others known and unknown to the

grand jury, in and affecting interstate commerce, to knowingly recruit, entice, harbor,

transport, provide, obtain and maintain by any means a person, and to benefit

fi.nancially and by receiving anything of value from participation in a venture which

has engaged.   in recruiting, enticing, harboring, transporting, providing, obtaining,
and maintaining by any means a person, knowing and in reckless disregard of the

fact that means of force, threats of force, fraud, and coercion, and any combination of

such means, would be used to cause the person to engage in a cornmercial sex act, in

violation of Title 18, United States Code, Section 1591(a);

      AIl in violation of Title 18, United States Code, Section 159a(c).




                                          20
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 21 of 25 PageID #:319




                                 COUNT FIFTEEN

      The SPECIAL JANUARY 2019 GRA.ND JURY further charges:

      In or around September 2017 and continuing through in or around December

2017, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                             KIS}IAN MODUGUMUDI,
                         alkl a "Sreeraj Chennuppati," "Raju,"
                                          and
                  CHANDRA KAIA PURNIMA MODUGUMUDI,
                     alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein,    in and affecting interstate commerce, knowingly         recruited,

enticed, harbored, transported, provided, obtained and maintained by any means a

person, namely, Victim C, and benefitted financially and by receiving anything of

value from participation in a venture which has engaged in recruiting, enticing,

harboring, transporting, providing, obtaining, and maintaining by any means Victim

C, knowing and in reckless disregard of the fact that fraud. and coercion, and any

combination of such means, would be used to cause Victim C to engage               in a
commercial sex act;

      In violation of Title 18, United States Code, Sections 1591(a) and @)(1).




                                          2l
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 22 of 25 PageID #:320




                                  COUNT SD(TEEN

       The SPECIAL JANUARY 2019 GRAND JURY further charges:

       In or around July 2017 and continuing through in or around August 2017, at

Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                                KISHAN MODUGUMUDI,
                          alkl a "Sreeraj Chennuppati," "Raju,"
                                       and
                   CHANDRA KALA PURNIMA MODUGUMUDI,
                      alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein,   in   and affecting interstate commerce, knowingly recruited,

enticed, harbored, transported, provided, obtained and maintained by any means a

person, namely, Victim F, and benefitted fi.nancially and by receiving anything of

value from participation in a venture which has engaged in recruiting, enticing,

harboring, transporting, providing, obtaining, and maintaining by any means Victim

F, knowing and in reckless disregard of the fact that force, threats of force, fraud and

coercion, and any combination of such means, would. be used to cause Victim F to

engage in a commercial sex act;

      In violation of Title 18, United States Code, Sections 1591(a) and G)(1).




                                          22
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 23 of 25 PageID #:321




                                  COUNT SEVENTEEN

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      In or around May 2017, at Chicago, in the Northern District of Illinois, Eastern

Division, and. elsewhere,

                                  KISHAN MODUGUMUDI,
                            alkl a "Sreeraj Chennupp ati," "Raj u,"
                                             and
                  C}TANDRA KALA PURNIMA MODUGUMUDI,
                      alHa "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein,   in and affecting interstate commerce, knowingly         recruited,

enticed, harbored, transported, provided, obtained and maintained by any means a

person, namely, Victim G, knowing and in reckless d.isregard of the fact that means

of force, threats of force, fraud, and coercion, and any combination of such means,

would be used to cause Victim G to engage in a commercial sex act;

      In violation of Title 18, United States Code, Sections 1591(a) and   @)(1).




                                              23
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 24 of 25 PageID #:322




                                  COUNT EIGHTEEN

      The SPECIAL JANUARY 2019 GRAND JURY further charges:

      In or around June 20L7, at Chicago, in the Northern District of Illinois, Eastern

Division, and elsewhere,

                                KISHAN MODUGUMUDI,
                           akl a "Sreeraj Chennuppati," "Raju,"
                                           and
                  CHANDRA KAIA PURNIMA MODUGUMUDI,
                     alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein,   in and affecting interstate commerce, knowingly        recruited,

enticed, harbored, transported, provided, obtained and maintained by any means a

person, namely, Victim H, knowing and in reckless disregard of the fact that means

of force, threats of force, fraud, and coercion, and any combination of such means,

would be used to cause Victim H to engage in a commercial sex act;

      In violation of Title 18, United States Code, Sections 1591(a) and &)(1).




                                           24
  Case: 1:18-cr-00262 Document #: 105 Filed: 10/30/19 Page 25 of 25 PageID #:323




                                COUNT NINETEEN

       The SPECIAL JANUARY 2019 GRAND JURY further charges:

       In or around March     2016 and continuing through      in or around   September

2016, at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

                              KISHAN MODUGIIMUDI,
                         alkl a "Sreeraj Chennuppati," "Raju,"
                                          and
                   CHANDRA KALA PURNIMA MODUGUMUDI,
                      alkla "Vebha," "Vebha Jayam," "Vibha Jayam,"

defendants herein,    in and affecting interstate commerce, knowingly         recruited,

enticed, harbored, transported, provided, obtained and maintained by any means a

person, namely, Victim   I, and benefi.tted    fi,nancially and by receiving anything of

value from participation in a venture which has engaged in recruiting, enticing,

harboring, transporting, providing, obtaining, and maintaining by any means Victim

I, knowing and in reckless disregard of the fact that fraud. and     coercion, and any

combination of such means, would be used to cause Victim I to engage in a commercial

sex act;

       In violation of Title 18, United States Code, Sections 1591(a) and (bXl).


                                                 A TRUE BILL:



                                                 FOREPERSON



 UNITED STATES ATTORNEY

                                          25
